Exhibit 99.1 CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) LYONDELL CHEMICAL COMPANY CONSOLIDATED STATEMENTS OF INCOME For the three months ended For the six months ended June 30, June 30, Millions of dollars, except per share data 2007 2006 2007 2006 Sales and other operating revenues: Trade $ 7,290 $ 4,283 $ 12,922 $ 8,287 Related parties 192 432 349 846 7,482 4,715 13,271 9,133 Operating costs and expenses: Cost of sales 6,675 4,268 12,117 8,149 Selling, general and administrative expenses 189 137 339 244 Research and development expenses 19 19 37 37 6,883 4,424 12,493 8,430 Operating income 599 291 778 703 Interest expense (176 ) (158 ) (355 ) (295 ) Interest income 15 7 20 19 Other income (expense), net (42 ) 1 (40 ) 78 Income from continuing operations before equity investments and income taxes 396 141 403 505 Income from equity investments: Houston Refining LP - - 86 - - 177 Other - - 3 2 2 - - 89 2 179 Income from continuing operations before income taxes 396 230 405 684 Provision for income taxes 125 101 128 269 Income from continuing operations 271 129 277 415 Income (loss) from discontinued operations, net of tax (95 ) 31 (82 ) 35 Net income $ 176 $ 160 $ 195 $ 450 Earnings per share: Income from continuing operations: Basic $ 1.07 $ 0.53 $ 1.10 $ 1.68 Diluted $ 1.02 $ 0.50 $ 1.05 $ 1.61 Net income: Basic $ 0.69 $ 0.65 $ 0.77 $ 1.82 Diluted $ 0.66 $ 0.62 $ 0.74 $ 1.74 See Notes to the Consolidated Financial Statements. 1 LYONDELL CHEMICAL COMPANY CONSOLIDATED BALANCE SHEETS Millions, except shares and par value data June 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 762 $ 401 Accounts receivable: Trade, net 2,195 1,837 Related parties 106 95 Inventories 1,895 1,877 Prepaid expenses and other current assets 176 147 Deferred tax assets 53 102 Current assets held for sale - - 687 Total current assets 5,187 5,146 Property, plant and equipment, net 8,475 8,542 Investments and long-term receivables: Investment in PO joint ventures 787 778 Other 103 115 Goodwill, net 1,373 1,332 Other assets, net 867 864 Long-term assets held for sale - - 1,069 Total assets $ 16,792 $ 17,846 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ 518 $ 18 Accounts payable: Trade 2,223 1,785 Related parties 69 83 Accrued liabilities 996 980 Current liabilities associated with assets held for sale - - 341 Total current liabilities 3,806 3,207 Long-term debt 6,647 7,936 Other liabilities 1,270 1,453 Deferred income taxes 1,619 1,537 Long-term liabilities associated with assets held for sale - - 391 Commitments and contingencies Minority interests 117 134 Stockholders’ equity: Common stock, $1.00 par value, 420,000,000 shares authorized, 254,187,318 and 249,764,306 shares issued, respectively 254 250 Additional paid-in capital 3,329 3,248 Retained deficit (252 ) (330 ) Accumulated other comprehensive income 24 42 Treasury stock, at cost, 739,186 and 793,736 shares, respectively (22 ) (22 ) Total stockholders’ equity 3,333 3,188 Total liabilities and stockholders’ equity $ 16,792 $ 17,846 See Notes to the Consolidated Financial Statements. 2 LYONDELL CHEMICAL COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, Millions of dollars 2007 2006 Cash flows from operating activities: Net income $ 195 $ 450 Loss (income) from discontinued operations, net of tax 82 (35 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 439 313 Equity investments – Amounts included in net income (2 ) (179 ) Distributions of earnings 1 122 Deferred income taxes 140 106 Debt prepayment premiums and charges 43 - - Changes in assets and liabilities that provided (used) cash: Accounts receivable (350 ) (201 ) Inventories (13 ) (53 ) Accounts payable 376 140 Other, net (307 ) (206 ) Net cash provided by operating activities – continuing operations 604 457 Net cashused in operating activities – discontinued operations (113 ) (19 ) Net cash provided by operating activities 491 438 Cash flows from investing activities: Expenditures for property, plant and equipment (242 ) (101 ) Payments to discontinued operations (97 ) (31 ) Acquisition of Houston Refining LP and related payments (94 ) - - Contributions and advances to affiliates (26 ) (57 ) Other 13 6 Net cash used in investing activities – continuing operations (446 ) (183 ) Net proceeds from sale of discontinued operations before required repayment of debt 1,089 - - Other net cash provided by investing activities – discontinued operations 82 8 Net cash provided by (used in) investing activities 725 (175 ) Cash flows from financing activities: Repayment of long-term debt (1,319 ) (443 ) Issuance of long-term debt 510 - - Dividends paid (114 ) (111 ) Proceeds from and tax benefits of stock option exercises 77 9 Other, net 20 - - Net cash used in financing activities – continuing operations (826 ) (545 ) Debt required to be repaid upon sale of discontinued operations (99 ) - - Other net cash provided by financing activities – discontinued operations 23 5 Net cash used in financing activities (902 ) (540 ) Effect of exchange rate changes on cash 2 4 Increase (decrease) in cash and cash equivalents 316 (273 ) Cash and cash equivalents at beginning of period 446 593 Cash and cash equivalents at end of period 762 320 Less: Cash and cash equivalents at end of period – discontinued operations - - 44 Cash and cash equivalents at end of period – continuing operations $ 762 $ 276 See Notes to the Consolidated Financial Statements 3 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS TABLE OF CONTENTS 1. Basis of Preparation 5 2. Accounting and Reporting Changes 5 3. Discontinued Operations 6 4. Equity Interest and Acquisition of Houston Refining LP 7 5. Charges Related to Toluene Diisocyanate Plant 8 6. Investment in PO Joint Ventures 9 7. Accounts Receivable 9 8. Inventories 10 9. Property, Plant and Equipment and Goodwill 10 10. Accounts Payable 10 11. Long-Term Debt 11 12. Pension and Other Postretirement Benefits 13 13. Income Taxes 13 14. Commitments and Contingencies 14 15. Stockholders’ Equity 18 16. Per Share Data 18 17. Comprehensive Income 20 18. Segment and Related Information 20 19. Subsequent Event 22 20. Supplemental Guarantor Information 23 4 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 1.Basis of Preparation Lyondell Chemical Company, together with its consolidated subsidiaries (collectively, “Lyondell” or “the Company”), is a global manufacturer of chemicals and plastics, a refiner of heavy, high-sulfur crude oil and a significant producer of fuel products.As a result of Lyondell’s purchase of its partner’s 41.25% equity interest in, and Lyondell’s resulting 100% ownership of, Houston Refining LP (“Houston Refining”), the operations of Houston Refining are consolidated prospectively from August 16, 2006.Prior to August 16, 2006, Lyondell accounted for its investment in Houston Refining using the equity method (see Note 4 for additional information). The accompanying consolidated financial statements are unaudited and have been prepared from the books and records of Lyondell in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X for interim financial information.Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, considered necessary for a fair presentation have been included.For further information, refer to the audited consolidated financial statements and notes thereto included in the Lyondell Chemical Company Current Report on Form 8-K dated May29, 2007. Certain previously reported amounts have been reclassified to present Lyondell’s inorganic chemicals business operations as discontinued operations.Unless otherwise indicated, information presented in the notes to the financial statements relates only to Lyondell’s continuing operations.Information related to Lyondell’s discontinued operations is presented in Note 3. 2.Accounting and Reporting Changes In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115, which permits election of fair value to measure many financial instruments and certain other items.SFAS No. 159 is effective for Lyondell beginning in 2008.Lyondell is currently evaluating whether it will elect the fair value option for any of its eligible financial instruments and other items. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.The new standard defines fair value, establishes a framework for its measurement and expands disclosures about such measurements.For Lyondell, the standard will be effective beginning in 2008.Lyondell does not expect the application of SFAS No.157 to have a material effect on its consolidated financial statements. Lyondell adopted the provisions of FASB Interpretation (“FIN”) No. 48, Accounting for Uncertainty in Income Taxes, on January 1, 2007.As a result of the implementation of FIN No. 48, Lyondell recognized a $47million increase in the liability related to uncertain income tax positions, which was accounted for as a $41million increase in goodwill related to the acquisition of Millennium Chemicals, Inc. (together with its consolidated subsidiaries “Millennium”), a $4 million increase in deferred tax assets and a $2million increase of the January1, 2007 balance of retained deficit (see Note 13). 5 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 3.Discontinued Operations On May 15, 2007, Lyondell completed the sale of its worldwide inorganic chemicals business in a transactionvalued at$1.3 billion,including the acquisition of working capital and assumption of certain liabilities directly related to the business. The following represent the elements of cash flow for the six months ended June30, 2007 related to the sale of the inorganic chemicals business: Millions of dollars Gross sales proceeds $ 1,143 Cash and cash equivalents sold (37 ) Costs related to the sale (17 ) Net proceeds from sale of discontinued operations before required repayment of debt 1,089 Debt required to be repaid (99 ) Net proceeds from sale of discontinued operations $ 990 The operations of the inorganic chemicals business have been classified as discontinued operations in the consolidated statements of income and cash flows, and the assets and associated liabilities have been classified as held for sale in the consolidated balance sheets. Amounts included in income from discontinued operationsare summarized as follows: For the three months ended June 30, For the six months ended June 30, Millions of dollars 2007 2006 2007 2006 Sales and other operating revenues $ 181 $ 357 $ 514 $ 696 Loss on sale of discontinued operations $ (21 ) $ - - $ (21 ) $ - - Other income (loss) from discontinued operations (1 ) 28 18 42 Provision for (benefit from) income taxes 73 (3 ) 79 7 Income (loss) from discontinued operations, net of tax $ (95 ) $ 31 $ (82 ) $ 35 The provision for income taxes in the three months and six months ended June30, 2007 primarily reflects the unfavorable effect of nondeductible capital losses resulting from the sale.Income taxes payable related to the sale were $88 million. 6 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 3.Discontinued Operations– (Continued) The assets and liabilities of the inorganic chemicals business classified as held for sale are summarized as follows: Millions of dollars December 31, 2006 Cash $ 45 Inventories 381 Other current assets 261 Total current assets 687 Property, plant and equipment, net 604 Goodwill, net 316 Other noncurrent assets, net 149 Total long-term assets 1,069 Total assets $ 1,756 Current maturities of long-term debt $ 4 Other current liabilities 337 Total current liabilities 341 Long-term debt 82 Other noncurrent liabilities 269 Minority interest 40 Total long-term liabilities 391 Total liabilities $ 732 Additionally, stockholders’ equity at December 31, 2006 includes accumulated other comprehensive income of $55million associated with discontinued operations. 4.Equity Interest and Acquisition of Houston Refining LP On August 16, 2006, Lyondell purchased CITGO Petroleum Corporation’s (“CITGO”) 41.25% ownership interest in Houston Refining.As a result of the acquisition, Houston Refining became a wholly owned, consolidated subsidiary of Lyondell. Houston Refining owns and operates a full conversion refinery located in Houston, Texas, which has the ability to process approximately 268,000 barrels per day of lower cost, heavy, high sulfur crude oil. During the six months ended June 30, 2007, Lyondell reimbursed CITGO, as provided for in the transaction agreement, for $94million of taxes, which Lyondell previously estimated at $97million, resulting in a $3million reduction to the purchase price allocated to property, plant and equipment. Prior to the acquisition, Lyondell held a 58.75% equity-basis investment in Houston Refining and, because the partners jointly controlled certain key management decisions, including approval of the strategic plan, capital expenditures and annual budget, issuance of debt and the appointment of executive management of the partnership, Lyondell accounted for its investment in Houston Refining using the equity method. 7 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 4.Equity Interest and Acquisition of Houston Refining LP–(Continued) Summarized financial information for Houston Refining follows for certain periods prior to the consolidation of Houston Refining: Millions of dollars For the three months ended June 30, 2006 For the six months ended June 30, 2006 STATEMENTS OF INCOME Sales and other operating revenues $ 2,411 $ 4,505 Cost of sales 2,232 4,147 Selling, general and administrative expenses 16 33 Operating income 163 325 Interest expense, net (12 ) (23 ) Provision for income taxes 8 8 Net income $ 143 $ 294 As a partnership, Houston Refining is not subject to federal income taxes.Houston Refining’s selling, general and administrative expenses for the six months ended June 30, 2006 included an $8million charge representing reimbursement to Lyondell of legal fees and expenses paid by Lyondell on behalf of Houston Refining in connection with the settlement discussed below. Lyondell’s income from its investment in Houston Refining prior to August 16, 2006 consisted of Lyondell’s share of Houston Refining’s net income and accretion of Lyondell’s investment in Houston Refining up to its underlying equity in Houston Refining’s net assets. For the six months ended June 30, 2006, Lyondell’s income included $74million in “Other income, net” representing the net payments received by Lyondell, including reimbursement of legal fees and expenses from Houston Refining referred to above, in settlement of all disputes among Lyondell, CITGO and Petróleos de Venezuela, S.A. (“PDVSA”) and their respective affiliates. 5.Charges Related to Toluene Diisocyanate Plant Lyondell ceased production of toluene diisocyanate (“TDI”) at the Lake Charles, Louisiana TDI plant in the third quarter of 2005.Results of operations in the first six months of 2007 reflect charges totaling $64million, relating to resolution of commercial arrangements associated with the facility under which payments will be made over the next four years.Any additional costs that may be incurred with respect to the facility are not expected to be material to Lyondell’s results of operations. 8 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 6.Investment in PO Joint Ventures Lyondell, together with Bayer AG and Bayer Corporation (collectively “Bayer”), share ownership in a U.S. propylene oxide (“PO”) manufacturing joint venture (the “U.S. PO Joint Venture”) and a separate joint venture for certain related PO technology.Bayer’s ownership interest represents ownership of 1.6billion pounds of annual in-kind PO production of the U.S. PO Joint Venture.Lyondell takes in kind the remaining PO production and all co-product styrene monomer (“SM”) and tertiary butyl alcohol (“TBA”) production from the U.S. PO Joint Venture. In addition, Lyondell and Bayer each have a 50% interest in a separate manufacturing joint venture (the “European PO Joint Venture”), which includes a world-scale PO/SM plant at Maasvlakte near Rotterdam, The Netherlands.Lyondell and Bayer each are entitled to 50% of the PO and SM production of the European PO Joint Venture. Changes in Lyondell’s investment in the U.S. and European PO joint ventures for the six-month periods ended June30, 2006 and 2007 are summarized as follows: Millions of dollars U.S. PO Joint Venture European PO Joint Venture Total PO Joint Ventures Investment in PO joint ventures – January1, 2006 $ 518 $ 258 $ 776 Cash contributions 12 3 15 Depreciation and amortization (17 ) (6 ) (23 ) Effect of exchange rate changes - - 17 17 Investment in PO joint ventures – June30, 2006 $ 513 $ 272 $ 785 Investment in PO joint ventures – January 1, 2007 $ 504 $ 274 $ 778 Cash contributions 9 17 26 Depreciation and amortization (17 ) (7 ) (24 ) Effect of exchange rate changes - - 7 7 Investment in PO joint ventures – June30, 2007 $ 496 $ 291 $ 787 7.Accounts Receivable Lyondell has two accounts receivable sales facilities totaling $750million, which mature in November 2010, maintained by its wholly owned subsidiary, Equistar Chemicals, LP (together with its consolidated subsidiaries, “Equistar”), and by Lyondell Chemical Company.Pursuant to these facilities, Lyondell sells, through two wholly owned bankruptcy-remote subsidiaries, on an ongoing basis and without recourse, interests in pools of domestic accounts receivable to financial institutions participating in the facilities.Lyondell is responsible for servicing the receivables.As of June 30, 2007 and December 31, 2006, the aggregate amounts of outstanding receivables sold under the facilities were $155million and $100million, respectively. 9 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 8.Inventories Inventories consisted of the following components: Millions of dollars June 30, 2007 December 31, 2006 Finished goods $ 1,065 $ 1,093 Work-in-process 143 156 Raw materials 473 445 Materials and supplies 214 183 Total inventories $ 1,895 $ 1,877 9.Property, Plant and Equipment and Goodwill The components of property, plant and equipment, at cost, and the related accumulated depreciation were as follows: Millions of dollars June 30, 2007 December 31, 2006 Land $ 102 $ 104 Manufacturing facilities and equipment 12,456 12,124 Construction in progress 289 362 Total property, plant and equipment 12,847 12,590 Less accumulated depreciation (4,372 ) (4,048 ) Property, plant and equipment, net $ 8,475 $ 8,542 Depreciation and amortization expense is summarized as follows: For the three months ended June 30, For the six months ended June 30, Millions of dollars 2007 2006 2007 2006 Property, plant and equipment $ 174 $ 115 $ 339 $ 230 Investment in PO joint ventures 12 12 24 23 Turnaround costs 22 14 40 28 Patent and license costs 2 2 3 4 Software costs 8 7 15 14 Other 8 7 18 14 Total depreciation and amortization $ 226 $ 157 $ 439 $ 313 Lyondell’s goodwill increased from $1,332million at December31, 2006 to $1,373 million at June 30, 2007 as a result of the adoption of FIN No. 48 (see Note 2). 10.Accounts Payable Accounts payable at June 30, 2007 and December 31, 2006 included liabilities in the amounts of $33million and $19million, respectively, for checks issued in excess of associated bank balances but not yet presented for collection. 10 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 11.Long-Term Debt Lyondell’s long-term debt includes credit facilities and debt obligations maintained by Lyondell’s wholly owned subsidiaries, Equistar and Millennium, and by Lyondell Chemical Company without its consolidated subsidiaries (“LCC”).In some situations, such as references to financial ratios, the context may require that “LCC” refer to Lyondell Chemical Company and its consolidated subsidiaries other than Equistar and Millennium.LCC has not guaranteed the subsidiaries’ credit facilities or debt obligations, except for Equistar’s 7.55% Debentures due 2026 in the principal amount of $150 million. Long-term debt consisted of the following: Millions of dollars June 30, 2007 December 31, 2006 Bank credit facilities: LCC senior secured credit facility: Term loan due 2013 $ 1,762 $ 1,771 $1,055 million revolving credit facility - Equistar $400million inventory-based revolving credit facility - LCC notes and debentures: Senior Secured Notes due 2012, 11.125% 8 277 Senior Secured Notes due 2013, 10.5% 325 325 Debentures due 2010, 10.25% 100 100 Debentures due 2020, 9.8% ($1 million of discount) 224 224 Senior Unsecured Notes due 2014, 8% 875 875 Senior Unsecured Notes due 2016, 8.25% 900 900 Senior Unsecured Notes due 2017, 6.875% 510 - - Senior Subordinated Notes due 2009, 10.875% 500 500 Equistar notes and debentures: Senior Notes due 2008, 10.125% ($6 million of premium) 406 716 Senior Notes due 2011, 10.625% ($14 million of premium) 414 727 Debentures due 2026, 7.55% ($14 million of discount) 136 135 Notes due 2009, 8.75% 600 599 Millennium notes and debentures: Senior Notes due 2008, 9.25% - - 393 Senior Debentures due 2026, 7.625% ($3 million of premium) 244 249 Convertible Senior Debentures due 2023, 4% ($11 million of premium) 161 163 Total 7,165 7,954 Less current maturities (518 ) (18 ) Long-term debt $ 6,647 $ 7,936 11 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 11.Long-Term Debt – (Continued) During the first six months of 2007, Lyondell repaid $270million principal amount of LCC’s 11.125% Senior Secured Notes due 2012, paying a premium of $18million, pursuant to a cash tender offer.In conjunction with the tender offer, on May1, 2007, Lyondell obtained consents from holders of the 11.125% Senior Secured Notes to effect certain proposed amendments to the indenture governing the 11.125% Senior Secured Notes, including the elimination of substantially all the restrictive covenants, certain events of default and certain other provisions.LCC also obtained consents to a proposed amendment of a restrictive provision of the indenture related to its 10.5% Senior Secured Notes due 2013, which required LCC to refinance subordinated debt with new subordinated debt.The amendment permits the refinancing of subordinated debt with senior debt.As a result, Lyondell issued $510million of LCC 6.875% Senior Unsecured Notes due 2017, paying debt issuance costs of $8million, and called the outstanding $500million principal amount of LCC’s 10.875% Senior Subordinated Notes due 2009, which were paid in July 2007 at par. During the six months ended June 30, 2007, LCC obtained an amendment to its senior secured credit facility reducing the then-current interest rate from LIBOR plus 1.75% to LIBOR plus 1.50% and removing the financial ratio maintenance covenants from the term loan.In addition, LCC repaid $9million principal amount of its term loan due 2013 and Millennium repaid $4million principal amount of its 7.625% Senior Debentures due 2026. Also, during the first six months of 2007, Equistar repaid $300 million of its 10.125% Senior Notes due 2008 and $300 million of its 10.625% Senior Notes due 2011, paying premiums totaling $32million, and Millennium repaid the remaining $373million of its 9.25% Senior Notes due 2008, paying a premium of $13million.As a result of the repayment of the 9.25% Senior Notes, Millennium is no longer prohibited from making certain restricted payments, including cash dividends to Lyondell, nor is it required to maintain financial ratios. As of June 30, 2007, based on a quarterly test related to the price of Lyondell common stock, Millennium’s 4%Convertible Senior Debentures were convertible into Lyondell common stock at a conversion rate of 75.763 Lyondell shares per one thousand dollar principal amount of the Debentures.The principal amount of Debentures that had been converted into shares of Lyondell common stock as of June30, 2007 was not significant. Current maturities of long-term debt at June30, 2007 included $500million of LCC’s 10.875% Senior Subordinated Notes due 2009, which was called in June 2007, and $18million of LCC’s term loan due 2013.At December31, 2006, current maturities of long-term debt included $18million of LCC’s term loan due 2013. Amortization of debt premiums, including adjustments to fair values included in accounting for the acquisition of Millennium, debt discounts and debt issuance costs resulted in a net credit of $4million and $5million for the three-month periods ended June30, 2007 and 2006, respectively, and a net credit of $7million and $10million for the six-month periods ended June30, 2007 and 2006, respectively, that were included in interest expense in the Consolidated Statements of Income. 12 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 12.Pension and Other Postretirement Benefits Net periodic pension benefits included the following cost components: For the three months ended June 30, 2007 For the six months ended June 30, 2007 Millions of dollars U.S. Non-U.S. U.S. Non-U.S. Service cost $ 13 $ 3 $ 26 $ 5 Interest cost 21 2 44 5 Recognized return on plan assets (23 ) (3 ) (48 ) (6 ) Amortization 1 1 5 1 Net periodic pension benefit cost $ 12 $ 3 $ 27 $ 5 For the three months ended June 30, 2006 For the six months ended June 30, 2006 Millions of dollars U.S. Non-U.S. U.S. Non-U.S. Service cost $ 11 $ 4 $ 22 $ 7 Interest cost 19 3 39 6 Recognized return on plan assets (18 ) (4 ) (37 ) (7 ) Amortization 5 1 11 2 Net periodic pension benefit cost $ 17 $ 4 $ 35 $ 8 Net periodic other postretirement benefits, which are provided to U.S. employees, included the following cost components: For the three months ended June 30, For the six months ended June 30, Millions of dollars 2007 2006 2007 2006 Service cost $ 2 $ 1 $ 3 $ 2 Interest cost 3 3 7 6 Amortization (2 ) - - (4 ) (1 ) Net periodic other postretirement benefit cost $ 3 $ 4 $ 6 $ 7 Lyondell made $92million of voluntary contributions to its pension plans during the six months ended June 30, 2007, and expects to make required contributions of $10million during the last six months of 2007. 13.Income Taxes Certain income tax returns of Lyondell and various of its subsidiaries are under examination by the Internal Revenue Service (“IRS”) and various non-U.S. and state tax authorities.In many cases, these audits may result in proposed assessments by the tax authorities.Lyondell believes that its tax positions comply with applicable tax law and intends to defend its positions through appropriate administrative and judicial processes. 13 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 13.Income Taxes – (Continued) Tax benefits totaling $179million relating to uncertain tax positions taken in prior years, including $44million pertaining to discontinued operations, were unrecognized as of January1, 2007 (see Note 2).As a result of the sale of the inorganic chemicals business, this amount decreased by the $44million.There were no other material changes in the amount of unrecognized benefits during the six months ended June30, 2007. A substantial portion of these uncertainties relate to passive foreign income for the years 1997 to 2001 and related capital loss benefits that were subsequently recognized.IRS audit examination of the matter has been completed, and it is now in the administrative appeals process.It is reasonably possible that the matter may be settled in 2007 and result in a significant reduction of the amount of unrecognized tax benefits.With the exception of the preceding issue, Lyondell is no longer subject to any significant income tax examinations by tax authorities for years prior to 2002. Lyondell recognizes interest accrued related to uncertain income tax positions in interest expense.Lyondell’s accrued liability for interest as of January1, 2007 was $86million.The noncurrent portion of liabilities for uncertain income tax positions and related interest are classified as “Other liabilities” in the consolidated balance sheets. The effective income tax rate for the first six months of 2007 was 31%, compared to an estimated income tax rate of 35% used in the first quarter of 2007, primarily due to a benefit from newly-enacted Texas state legislation, allowing the carryforward of certain tax losses for state income tax purposes.The estimated annual effective income tax rate used for the first six months of 2006 was 39%, and was higher than the statutory rate primarily due to the effects of non-U.S. operations. 14.Commitments and Contingencies Asset Retirement Obligation—Lyondell believes that there are asset retirement obligations associated with some of its facilities, but that the present value of those obligations normally is not material in the context of an indefinite expected life of the facilities.Lyondell continually reviews the optimal future alternatives for its facilities.In many cases, the amount and timing of costs, if any, that may be incurred as a result of such reviews are not known and no decisions have been reached, but if a decision were reached, in accordance with local laws and customs, to retire one or more facilities in the foreseeable future, the asset retirement costs could range from $0 to $30 million, depending upon the scope of the required work and other factors.At June 30, 2007 and December 31, 2006, the balance of the liability that had been recognized for all asset retirement obligations was $12 million.In addition, any decision to retire a facility would result in other costs, including employment related costs. Environmental Remediation—Lyondell’s accrued liability for future environmental remediation costs at current and former plant sites and other remediation sites totaled $181million and $176million as of June30, 2007 and December 31, 2006, respectively.The remediation expenditures are expected to occur over a number of years, and not to be concentrated in any single year.In the opinion of management, there is no material estimable range of reasonably possible loss in excess of the liabilities recorded for environmental remediation.However, it is possible that new information about the sites for which the accrual has been established, new technology or future developments such as involvement in investigations by regulatory agencies, could require Lyondell to reassess its potential exposure related to environmental matters. 14 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 14.Commitments and Contingencies – (Continued) The following table summarizes the activity in Lyondell’s accrued environmental liability for the six months ended June30: Millions of dollars 2007 2006 Balance at January 1 $ 176 $ 171 Additional provisions 10 6 Amounts paid (5 ) (6 ) Balance at June30 $ 181 $ 171 The liabilities for individual sites range from less than $1 million to $112 million.The $112million liability relates to the Kalamazoo River Superfund Site. A Millennium subsidiary has been identified as a Potential Responsible Party (“PRP”) with respect to the Kalamazoo River Superfund Site.The site involves cleanup of river sediments and floodplain soils contaminated with polychlorinated biphenyls, cleanup of former paper mill operations, and cleanup and closure of landfills associated with the former paper mill operations.In 2000, the Kalamazoo River Study Group (the “KRSG”), of which the Millennium subsidiary and other PRPs are members, submitted to the State of Michigan a Draft Remedial Investigation and Draft Feasibility Study, which evaluated a number of remedial options for the river.The estimated costs for these remedial options ranged from $0 to $2.5 billion. At the end of 2001, the U.S. Environmental Protection Agency (“EPA”) took lead responsibility for the river portion of the site at the request of the State of Michigan.In 2004, the EPA initiated a confidential process to facilitate discussions among the agency, the Millennium subsidiary, other PRPs, the Michigan Departments of Environmental Quality and Natural Resources, and certain federal natural resource trustees about the need for additional investigation activities and different possible approaches for addressing the contamination in and along the Kalamazoo River.These discussions are continuing. As of June30, 2007, the probable future remediation spending associated with the river cannot be determined with certainty.Although the KRSG study identified a broad range of remedial options, not all of those options would represent reasonably possible outcomes.Management does not believe that it can identify a single remedy among those options that would represent the highest-cost reasonably possible outcome.However, in 2004, Lyondell recognized a liability representing Millennium’s interim allocation of 55% of the $73 million total of estimated cost of riverbank stabilization, recommended as the preferred remedy in 2000 by the KRSG study, and of certain other costs. New information has since been obtained about regulatory oversight costs and other remediation costs, including a proposed remedy to be applied to a specific portion of the river.As a result, Lyondell recognized $8million in the first six months of 2007 for additional estimated probable future remediation costs.The activities related to the specific portion of the river are expected to be completed in 3 to 4 years and may provide Lyondell with a basis for estimating the probable future remediation cost of the Kalamazoo River.At June30, 2007, the balance of this liability was $65million. In addition, in 2004, Lyondell recognized a liability primarily related to Millennium’s estimated share of remediation costs for two former paper mill sites and associated landfills, which are also part of the Kalamazoo River Superfund Site.At June30, 2007, the balance of the liability was $47 million.Although no final agreement has been reached as to the ultimate remedy for these locations, Millennium has begun remediation activity related to these sites. 15 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 14.Commitments and Contingencies – (Continued) Millennium’s ultimate liability for the Kalamazoo River Superfund Site will depend on many factors that have not yet been determined, including the ultimate remedy selected, the determination of natural resource damages, the number and financial viability of the other PRPs, and the determination of the final allocation among the PRPs. The balance, at June30, 2007, of Lyondell remediation liabilities related to Millennium sites other than the Kalamazoo River Superfund Site was $41 million. MTBE—The presence of methyl tertiary butyl ether (“MTBE”) in some water supplies in certain U.S. states due to gasoline leaking from underground storage tanks and in surface water from recreational water craft led to public concern about the use of MTBE and resulted in U.S. federal and state governmental initiatives to reduce or ban the use of MTBE.Substantially all refiners and blenders have discontinued the use of MTBE in the U.S. Accordingly, Lyondell is marketing its U.S.-produced MTBE for use outside of the U.S.However, there are higher distribution costs and import duties associated with exporting MTBE outside of the U.S., and the increased supply of MTBE may reduce profitability of MTBE in these export markets.Lyondell’s U.S.-based and European-based MTBE plants generally have the flexibility to produce either MTBE or ethyl tertiary butyl ether (“ETBE”) to accommodate market needs.Lyondell produces and sells ETBE in Europe to address Europe’s growing demand for biofuels.In addition, during the fourth quarter of 2006, Lyondell installed equipment at its Channelview, Texas facility to provide Lyondell with the flexibility to produce an alternative gasoline blending component known as iso-octene (also known as “di-isobutylene” or “DIB”) or either MTBE or ETBE at that facility in the future.The facility began producing iso-octene during the fourth quarter of 2006, but experienced equipment limitations that negatively affected operability and reliability.As a result, the facility has returned to MTBE production while the modifications necessary to ensure reliable iso-octene production are defined.Any decision to return to iso-octene production will depend on the timing and cost of the required modifications, and product decisions will continue to be influenced by regulatory and market developments.The profit contribution related to iso-octene may be lower than that historically realized on MTBE.In addition, iso-octene is a new product without an established history. Litigation—On April 12, 2005, BASF Corporation (“BASF”) filed a lawsuit in New Jersey against Lyondell asserting various claims relating to alleged breaches of a PO sales contract and seeking damages in excess of $100million.The trial started on June 18, 2007.Lyondell believes the maximum refund due to BASF is $22.5 million on such PO sales.Lyondell believes that it has valid defenses to claims seeking damages above such amount and is vigorously defending them.Management does not expect the resolution of the claims to result in any material adverse effect on the financial position, liquidity or results of operations of Lyondell. Together with alleged past manufacturers of lead-based paint and lead pigments for use in paint, Millennium has been named as a defendant in various legal proceedings alleging personal injury, property damage, and remediation costs allegedly associated with the use of these products.The majority of these legal proceedings assert unspecified monetary damages in excess of the statutory minimum and, in certain cases, equitable relief such as abatement of lead-based paint in buildings.Legal proceedings relating to lead pigment or paint are in various trial stages and post-dismissal settings, some of which are on appeal. 16 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 14.Commitments and Contingencies – (Continued) One legal proceeding relating to lead pigment or paint was tried in 2002.On October 29, 2002, the judge in that case declared a mistrial after the jury declared itself deadlocked.The sole issue before the jury was whether lead pigment in paint in and on Rhode Island buildings constituted a “public nuisance.”The re-trial of this case began on November 1, 2005.On February 22, 2006, a jury returned a verdict in favor of the State of Rhode Island finding that the cumulative presence of lead pigments in paints and coatings on buildings in the state constitutes a public nuisance; that a Millennium subsidiary, Millennium Holdings, LLC, and other defendants either caused or substantially contributed to the creation of the public nuisance; and that those defendants, including the Millennium subsidiary, should be ordered to abate the public nuisance.On February 28, 2006, the judge held that the state could not proceed with its claim for punitive damages.On February 26, 2007, the court issued its decision denying the post-verdict motions of the defendants, including Millennium, for a mistrial or a new trial.The court concluded that it would enter an order of abatement and appoint a special master to assist the court in determining the scope of the abatement remedy.On March16, 2007, the court entered a final judgment on the jury’s verdict.On March20, 2007, Millennium filed its notice of appeal with the Rhode Island Supreme Court. Millennium’s defense costs to date for lead-based paint and lead pigment litigation largely have been covered by insurance.Millennium has insurance policies that potentially provide approximately $1 billion in indemnity coverage for lead-based paint and lead pigment litigation.Millennium’s ability to collect under the indemnity coverage would depend upon, among other things, the resolution of certain potential coverage defenses that the insurers are likely to assert and the solvency of the various insurance carriers that are part of the coverage block at the time of such a request. While Lyondell believes that Millennium has valid defenses to all the lead-based paint and lead pigment proceedings and is vigorously defending them, litigation is inherently subject to many uncertainties.Any liability that Millennium may ultimately incur, net of any insurance or other recoveries, cannot be estimated at this time. Indemnification—Lyondell and its joint ventures are parties to various indemnification arrangements, including arrangements entered into in connection with acquisitions, divestitures and the formation of joint ventures.For example, Lyondell entered into indemnification arrangements in connection with the transfer of assets and liabilities from Atlantic Richfield Company to Lyondell prior to Lyondell’s initial public offering and in connection with Lyondell’s acquisition of the outstanding shares of ARCO Chemical Company; Equistar and its owner companies (including Lyondell and Millennium) entered into indemnification arrangements in connection with the formation of Equistar; and Millennium entered into indemnification arrangements in connection with its demerger from Hanson plc.Pursuant to these arrangements, Lyondell and its joint ventures provide indemnification to and/or receive indemnification from other parties in connection with liabilities that may arise in connection with the transactions and in connection with activities prior to completion of the transactions.These indemnification arrangements typically include provisions pertaining to third party claims relating to environmental and tax matters and various types of litigation.As of June30, 2007, Lyondell has not accrued any significant amounts for such indemnification obligations, and is not aware of other circumstances that would be likely to lead to significant future indemnification claims against Lyondell.Lyondell cannot determine with certainty the potential amount of future payments under the indemnification arrangements until events arise that would trigger a liability under the arrangements. Other—Lyondell and its joint ventures are, from time to time, defendants in lawsuits and other commercial disputes, some of which are not covered by insurance.Many of these suits make no specific claim for relief.Although final determination of any liability and resulting financial impact with respect to any such matters cannot be ascertained with any degree of certainty, management does not believe that any ultimate uninsured liability resulting from these matters in which it, its subsidiaries or its joint ventures currently are involved will, individually or in the aggregate, have a material adverse effect on the financial position, liquidity or results of operations of Lyondell. 17 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 14.Commitments and Contingencies – (Continued) General—In the opinion of management, the matters discussed in this note are not expected to have a material adverse effect on the financial position or liquidity of Lyondell.However, the adverse resolution in any reporting period of one or more of these matters could have a material impact on Lyondell’s results of operations for that period, which may be mitigated by contribution or indemnification obligations of others, or by any insurance coverage that may be available. 15.Stockholders’ Equity In January 2007, Occidental Chemical Holding Corporation, a subsidiary of Occidental (“OCHC”), notified Lyondell that it was exercising the warrant held by OCHC for the purchase of 5 million shares of Lyondell common stock for $25 per share.The terms of the warrant provided that Lyondell could elect to net settle the exercise by delivering that number of shares of Lyondell common stock having a market value equal to the difference between the exercise price and the market price.In February 2007, pursuant to the terms of the warrant, OCHC received a net payment of 682,210 shares of Lyondell common stock, having a value of $20 million.Subsequently, OCHC sold its remaining shares of Lyondell common stock. The tax benefits of stock options exercised during the six months ended June30, 2007 and 2006 were $19million and less than $1million, respectively. 16.Per Share Data Basic earnings per share for the periods presented is computed based upon the weighted average number of shares of common stock outstanding during the periods.Diluted earnings per share also include the effect of outstanding stock options, warrants and restricted stock.Additionally, diluted earnings per share for the three and six months ended June 30, 2007 and 2006 include the effect of the assumed conversion of Millennium’s 4% Convertible Senior Debentures into Lyondell common stock. 18 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 16.Per Share Data – (Continued) Earnings per share data and dividends declared per share of common stock were as follows: For the three months ended June 30, For the six months ended June 30, In millions 2007 2006 2007 2006 Income from continuing operations $ 271 $ 129 $ 277 $ 415 After-tax interest expense on 4% Convertible Senior Debentures - 1 1 Income from continuing operations, assuming conversion of 4% Convertible Senior Debentures 271 129 278 416 Income (loss) from discontinued operations, net of tax (95 ) 31 (82 ) 35 Net income assuming conversion of 4% Convertible Senior Debentures $ 176 $ 160 $ 196 $ 451 In millions of shares Basic weighted average shares 252.9 247.4 252.0 247.1 Effect of dilutive securities: 4% Convertible Senior Debentures 11.4 11.0 11.3 10.9 Stock options, warrants and restricted stock 1.4 1.7 1.4 1.7 Dilutive potential shares 265.7 260.1 264.7 259.7 Earnings per share: Basic: Continuing operations $ 1.07 $ 0.53 $ 1.10 $ 1.68 Discontinued operations (0.38 ) 0.12 (0.33 ) 0.14 $ 0.69 $ 0.65 $ 0.77 $ 1.82 Diluted: Continuing operations $ 1.02 $ 0.50 $ 1.05 $ 1.61 Discontinued operations (0.36 ) 0.12 (0.31 ) 0.13 $ 0.66 $ 0.62 $ 0.74 $ 1.74 Antidilutive stock options and warrants in millions - - 6.2 0.4 6.2 Dividends declared per share of common stock $ 0.225 $ 0.225 $ 0.45 $ 0.45 19 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 17.Comprehensive Income The components of comprehensive income were as follows: For the three months ended June 30, For the six months ended June 30, Millions of dollars 2007 2006 2007 2006 Net income $ 176 $ 160 $ 195 $ 450 Other comprehensive income (loss), net of tax: Continuing operations: Foreign currency translation 19 51 36 82 Amortization of actuarial and investment loss included in net periodic benefit cost 1 - - 1 - - Discontinued operations: Foreign currency translation 8 7 17 26 Sale of discontinued operations (72 ) - - (72 ) - - Total other comprehensive income (loss) (44 ) 58 (18 ) 108 Comprehensive income $ 132 $ 218 $ 177 $ 558 18.Segment and Related Information Lyondell operates in three reportable segments: · Ethylene, co-products and derivatives (“EC&D”), primarily manufacturing and marketing of ethylene; its co-products, including propylene, butadiene and aromatics; and derivatives, including ethylene oxide, ethylene glycol, polyethylene and vinyl acetate monomer; · Propylene oxide and related products (“PO&RP”), including manufacturing and marketing of PO; co-products SM and TBA with its derivatives, MTBE, ETBE and isobutylene; PO derivatives, including propylene glycol, propylene glycol ethers and butanediol; and TDI; and · Refining. Through August 15, 2006, the refining segment consisted of Lyondell’s equity investment in Houston Refining (see Note 4).The operations of Houston Refining are consolidated prospectively from August 16, 2006, and include the effects of Lyondell’s acquisition from that date. On May 15, 2007, Lyondell completed the sale of its worldwide inorganic chemicals business (see Note 3). 20 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 18.Segment and Related Information – (Continued) Summarized financial information concerning reportable segments is shown in the following table for the periods presented: Millions of dollars EC&D PO&RP Refining Other Total For the three months ended June 30, 2007: Sales and other operating revenues: Customer $ 2,867 $ 2,041 $ 2,546 $ 28 $ 7,482 Intersegment 798 128 247 (1,173 ) - - 3,665 2,169 2,793 (1,145 ) 7,482 Operating income (loss) 95 133 387 (16 ) 599 For the three months ended June 30, 2006: Sales and other operating revenues: Customer $ 3,012 $ 1,674 $ - - $ 29 $ 4,715 Intersegment 389 89 - - (478 ) - - 3,401 1,763 - - (449 ) 4,715 Operating income 181 108 - - 2 291 Income from equity investments - - 3 86 - - 89 For the six months ended June 30, 2007: Sales and other operating revenues: Customer $ 5,248 $ 3,726 $ 4,238 $ 59 $ 13,271 Intersegment 1,408 201 439 (2,048 ) - - 6,656 3,927 4,677 (1,989 ) 13,271 Operating income (loss) 172 160 465 (19 ) 778 Income from equity investments - - 2 - 2 For the six months ended June 30, 2006: Sales and other operating revenues: Customer $ 5,818 $ 3,257 $ - - $ 58 $ 9,133 Intersegment 735 150 - - (885 ) - - 6,553 3,407 - - (827 ) 9,133 Operating income (loss) 480 225 - - (2 ) 703 Income from equity investments - - 2 177 - - 179 21 LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 18.Segment and Related Information – (Continued) Sales and other operating revenues and operating income in the “Other” column above include elimination of intersegment transactions and businesses that are not reportable segments. 19.Subsequent
